Title: From Benjamin Walker to Lemuel Trescott, 25 January 1783
From: Walker, Benjamin
To: Trescott, Lemuel


                        
                            Sir
                            Head Quarters Jany 25. 1783
                        
                        Your two Letters one to Colo. Humphries and the other to the General were reced—the Contractors say they will
                            instantly send a person to supply your detachment with Provision.
                        His Excellency directs that Prisoners of War Exchanged or on Parole need not in future be sent to head
                            Quarters—His instructions to be given to the officer who Releives you. I am sir
                        
                            B.W.
                        
                    